PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/643,727
Filing Date: 7 Jul 2017
Appellant(s): Liang et al.



__________________
Courtenay Brinckerhoff
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed November 2, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Advisory Action dated September 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 1-7, 11-15, 19, 20, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (Korean Patent Application Pub. No. KR 1420315 B1; published July 17, 2014), in view of Anonymous (ChEBI [online]; last modified April 12, 2016).
II. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (Korean Patent Application Pub. No. KR 1420315 B1; published July 17, 2014), in view of Anonymous (ChEBI [online]; last modified April 12, 2016) and Bottom et al. (U.S. Patent No. 5,010,069).
III. Claims 1-7, 9-15, 19, 20, and 26-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 10, 12, 13, 17, 21-25, 28, 31, 33, 43, 47, 49, 56, and 64-66 of copending Application No. 15/238,408.




(2) Response to Argument
Appellant's arguments in the Appeal Brief filed November 2, 2020 have been fully considered but they are not persuasive.
i) Appellant contends that “a person of ordinary skill in the art would have understood from Nam that malic acid alone is sufficient for addressing the stability”, and then contends that in Example 1, Nam employs “disodium edentate hydrate…as a stabilizer”, and concludes that nothing in the cited prior art suggests that sodium metabisulfite would improve the stability of Nam’s composition, that one of ordinary skill in the art would not attempt to replace the disodium edetate hydrate or the citric acid with sodium metabisulfite, and indeed “a person of ordinary skill in the art would not have had a reason to attempt to further improve the stability of Nam’s composition”.
The Examiner, however, would like to point out the following:
1. It is noted that Appellant first asserts that Nam strictly relies on malic acid as the sole stabilizer, but then completely contradicts their own assertion by pointing out that Nam employs disodium edentate hydrate (i.e. EDTA) as the stabilizer in example 1. Clearly, the very foundation of Appellant’s arguments, the premise that Nam exclusively relies on malic acid as the one and only stabilizer, to produce a composition so stable that it cannot possibly be improved upon by further addition of e.g. a conventional stabilizer, is entirely flawed.   
2. As would be crystal clear to anyone of ordinary skill in the art, Nam employs malic acid merely to help curtail the precipitation of magnesium salts. Indeed, as Nam expressly teaches, the stability of the formulation also relies on the pH being in the range of 4.1-5.4, which pH range is optimal for preventing as much as possible the 
3. Nam further recognizes that even with the pH at the optimal range, and even with malic acid, their formulation would no doubt still certainly benefit from the further inclusion of conventional stabilizers, which anyone of ordinary skill in the art would understand to attenuate e.g. formation of degradation products; and preservatives, which one of ordinary skill in the art would understand to attenuate e.g. contamination by microbes as well as formation of degradation products. Hence, Nam expressly teaches that their formulation can contain “a stabilizer” and “a preservative”, and even includes these specific elements in their exemplified formulations (see paragraph [0018], examples).
4. Nam, however, is certainly not limited to the specific examples and even to the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and the non-preferred embodiments. Nam broadly discloses that their pharmaceutical composition may include “a variety of excipients” (paragraph [0017]), and expressly teaches that the excipients may include e.g. “a stabilizer” and “a preservative” (paragraph [0018]). Without question, one of ordinary skill in the art would understand from the general element “a stabilizer” disclosed in paragraph [0018] that any conventional stabilizer known in the pharmaceutical arts would no doubt be suitable. Thus, in stark contrast to Appellant’s assertion, Nam is certainly not strictly limited to one particular exemplified stabilizer, e.g. such as disodium edentate hydrate (i.e. EDTA), by any stretch of the imagination. 
not based on “replacing” either disodium edentate hydrate or citric acid with sodium metabisulfite. This is an erroneous mischaracterization of the prior art rejection that has been made. Rather, in view of the cited Anonymous reference, one of ordinary skill in the art would thus be motivated to employ sodium metabisulfite in particular as the “stabilizer” and “preservative” elements generally disclosed in paragraph [0018] of Nam, with the reasonable expectation that the resulting liquid formulation will successfully exhibit improved stability (i.e. compared to a composition without an additional stabilizer). Hence, arriving at the instantly claimed composition in view of the cited prior art is simply not a patentable advance, but rather is nothing more than the work of the ordinary mechanic in the art.
ii) Appellant contends that “the Examiner overstates the disclosure of Anonymous”, that “Anonymous appears to be an entry for…stating that sodium metabisulfite is used as a disinfectant, antioxidant, and preservative agent”, but “Applicant could find no disclosure in Anonymous of the use of sodium metabisulfite in pharmaceutical compositions” and thus “Anonymous does not provide the teaching for which it was cited”. 
The Examiner, however, would like to point out the following:
1. As a preliminary note, sodium metabisulfite is nothing new. On the contrary, sodium metabisulfite has long been one of the most recognized and routinely employed conventional stabilizers in the pharmaceutical arts. Anyone of ordinary skill in the art would recognize sodium metabisulfite as a safe and effective stabilizer for compositions intended for human consumption. The cited Anonymous reference broadly discloses that sodium metabisulfite, “sometimes referred to as disodium metabisulfite…is used as a disinfectant, antioxidant, and preservative”. Anyone of ordinary skill in the pharmaceutical arts would have understood at the time the present application was filed that this description of sodium metabisulfite is relevant to the pharmaceutical arts, since sodium metabisulfite has long been one of the most recognized and routinely employed conventional stabilizers in the pharmaceutical arts. 
2. In stark contrast to Appellant’s assertion, Anonymous never limits the stated functions of sodium metabisulfite in any way whatsoever to any one particular context, such as food products, nor would anyone of ordinary skill in the pharmaceutical arts ever conceive of the notion that sodium metabisulfite would be useless as e.g. an antioxidant and preservative outside the strictly limited context of food products, even if the cited Anonymous reference actually did limit their examples or even their entire disclosure to food products, which is not the case here anyway. 
3. Finally, it has been repeatedly pointed out during the course of prosecution that the cited Anonymous reference itself, as part of its full disclosure, provides Manual expressly discloses that sodium metabisulfite is a pharmaceutical stabilizer and antioxidant. A careful reading and evaluation of the cited Anonymous reference would have led Appellant right to this information, which is laid out for all to see. Appellant has never acknowledged or addressed this express teaching at all, and appears at this point to simply have made the choice to ignore the facts that do not fit their narrative.
iii) Appellant contends that “Examples 1-23 of the Specification” establish “the unexpected stability of the claimed formulations” against the formation of degradation products, including in particular “the formation of one or more of Picosulfate Benzyl Alcohol, Compound RRT 1.35, and Compound RRT 1.94”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Appellent’s assertion, the finding that including a stabilizer in the composition makes it more stable is most certainly not unexpected at all by any stretch of the imagination. Rather, this is precisely what anyone of ordinary skill in the art would reasonably expect, i.e. a stabilizer will make the composition more stable. 
2. Anyone of ordinary skill in the art would immediately understand that a “stabilizer” makes the composition more stable by preventing or attenuating the formation of degradation products, including those that result from the degradation of the active principle. Indeed, this is the chief function of any “stabilizer” in the context of the formulation arts. As anyone of ordinary skill in the art has long recognized for many decades if not centuries, all pharmaceutical compositions are susceptible to degradation over time, and its universally well known that this involves the formation of degradation compounds or products, which sometimes lead to foul discoloration and/or odors. 
not unexpected at all by any stretch of the imagination. Rather, this is precisely what anyone of ordinary skill in the art would reasonably expect, i.e. a stabilizer will make the composition more stable chiefly by limiting the formation of degradation products over time.
4. In looking at Tables 13 and 14 of the original specification, it is noted that Appellant has not even made a proper comparison to establish that their claimed invention is superior to the cited prior art. As Appellant has emphasized, Nam employs “disodium edetate hydrate” (i.e. EDTA) as their stabilizer in Example 1. A proper comparison to even establish, at the very least, merely that sodium metabisulfite exerts a superior stabilizing effect compared to EDTA, Appellent should have compared a test formulation using e.g. sodium metabisulfite, in the claimed amount, as the stabilizer with no EDTA, and a comparative formulation using EDTA as the stabilizer (i.e. according to Nam’s example) with no sodium metabisulfite. However, this proper comparison was not done. Rather, Appellent’s test formulation contained EDTA as well. Rather than establishing that sodium metabisulfite is a superior stabilizer to EDTA, Appellent has merely demonstrated, at best, that two stabilizers (i.e. sodium metabisulfite + EDTA) are better than one (i.e. EDTA). This is not unexpected at all. 
if Appellant did properly establish that sodium metabisulfite is a superior stabilizer compared to EDTA (i.e. based on Nam’s exemplified formulation), which has not been done here by any stretch of the imagination, Appellant has not properly established that there is anything unexpected about such a superior result. Not a single person of ordinary skill in the art would ever think that all stabilizers are perfectly equivalent, and thus that any one stabilizer at any chosen concentration would be precisely equivalent to any other stabilizer at any chosen concentration as far as the stabilizing effect achieved in any particular composition under any particular set of conditions. There is nothing in the cited prior art and nothing of record in the prosecution history of this case that teaches sodium metabisulfite and EDTA are precisely equivalent in their expected stabilizing effect, such that demonstrating that one is in fact significantly superior to another is unexpected. In other words, even if Appellant actually did properly establish that sodium metabisulfite is superior to EDTA in stabilizing the Nam formulation (which has not actually been done here), this result is not necessarily unexpected. For reasons discussed here and in the prior art rejection, it would certainly be obvious to employ sodium metabisulfite as the stabilizer in the Nam formulation, and weighing the evidence of obviousness against any evidence of superior and unexpected results (which as just discussed is very little to none), the scales would appear to heavily tip in favor of obviousness.
iv) Appellant contends that “claims 5, 7, and 32-34” which recite embodiments comprising “sodium metabisulfite or potassium metabisulfite…are separately patentable because such formulations exhibit even greater unexpected stability than formulations prepared with the other antioxidants recited in claim 1”. 

1. Again, as noted in part iii), supra, there is nothing unexpected at all about Appellant’s findings that including a stabilizer in the composition makes it more stable. Further, as noted in part iii), supra, Nam’s exemplified stabilizer is EDTA, and Appellant has not even properly established that sodium metabisulfite is superior to EDTA in stabilizing the Nam formulation. 
2. Appellant’s comparison between sodium metabisulfite and their other claimed stabilizers, such as ascorbic acid, is not proper or convincing either. Appellant has not presented or pointed to evidence that sodium metabisulfite provides a statistically significant superior stabilizing effect compared to ascorbic acid. Moreover, even if Appellant actually did establish that sodium metabisulfite is really significantly superior to ascorbic acid, there is simply no reason whatsoever why this finding is unexpected, and even less reason why this finding would be sufficient to overcome the obviousness rejections at issue.
v)  Appellant contends that claims 29-31 “are separately patentable because the cited combination of references does not suggest” the recited properties. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art, in following the teachings of the cited prior art, would arrive at the actual claimed composition, containing the requisite constituent elements, including sodium metabisulfite, in the requisite amounts. Since the composition is the same, the properties must be the same as well. 
2. The cited prior art need only disclose or render obvious the instantly claimed composition itself to preclude the patentability of the instantly claimed composition. The 
3. Appellant cannot patent or re-patent a prior art composition merely by documenting an inherent property of the composition. Appellant cannot patent the Nam composition merely by documenting the degradation products that naturally form over time under a given set of conditions, even if Nam was not fully aware of the specific degradation compounds that were present or that would form over time (but that were in fact present or that did in fact form over time). Appellant cannot patent Nam’s composition employing sodium metabisulfite in particular as the stabilizer merely by documenting the degradation products that naturally form over time under a given set of conditions, even if the formation of such degradation products is reduced by the sodium metabisulfite.
vi) Appellent contends, regarding the rejection of claims 9 and 10, that “Bottom is directed to liquid formulations of 5-aminosalicyclic acid, not picosulfate”, that “the gist of Bottom is not the advantage of using sodium metabisulfite as an antioxidant, but rather the reported advantage of omitting an extrinsic buffer…and reliance instead on an intrinsic buffer”, and thus “Bottom takes a completely different approach to improving stability”. 
The Examiner, however, would like to point out the following:
1. Bottom has not been cited for individually anticipating the presently claimed subject matter. Nam, the primary reference, discloses a liquid pharmaceutical 
2. In stark contrast to Appellant’s assertion, whether the Bottom composition is buffered by an extrinsic or an intrinsic buffer system, the gist of Bottom is that the active (i.e. in this case 5-aminosalicylic acid) is stable in a liquid formulation at pH 3-5 and preferably with 0.005 M sodium metabisulfite and optionally other stabilizers such as EDTA. Similarly, Nam discloses a liquid formulation in which the actives are stabilized by pH, i.e. at 4-5, and one or more optional stabilizers. 
3. Hence, in essence, both Bottom and Nam are concerned with stable liquid pharmaceutical formulations, in which the active(s) is stabilized by the combination of pH in the range of e.g. around 4-5 and the inclusion of one or more stabilizers. Appellant’s assertion that Bottom takes a “completely different” approach to stability is thus not entirely accurate. In view of the cited prior art, it would have been obvious for one of ordinary skill in the art to employ 0.005 M sodium metabisulfite in particular as the “stabilizer” in the Nam formulation, with the reasonable expectation that the resulting formulation would exhibit improved stability.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.